Citation Nr: 1105146	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  08-37 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for pes planus.  

3.  Entitlement to an increased evaluation for lumbar disc 
disease with history of scoliosis, currently evaluated as 20 
percent disabling.

4.  Entitlement to a compensable evaluation for hemorrhoids.

5.  Entitlement to an effective date prior to December 20, 2006, 
for a 20 percent evaluation for lumbar disc disease with history 
of scoliosis, to include on the basis of clear and unmistakable 
error (CUE) in a September 27, 1996, rating decision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1991 to July 1996.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
During the pendency of the appeal, an October 2008 rating 
decision assigned a 20 percent evaluation for lumbar disc disease 
with a history of scoliosis, effective December 20, 2006, the 
date of receipt of the claim.  

The issues of entitlement to service connection for pes planus; 
entitlement to an increased evaluation for lumbar disc disease 
with history of scoliosis, currently evaluated as 20 percent 
disabling; entitlement to a compensable evaluation for 
hemorrhoids, and entitlement to an effective date prior to 
December 20, 2006, for a 20 percent evaluation for lumbar disc 
disease with history of scoliosis, to include on the basis of 
clear and unmistakable error (CUE) in a September 27, 1996 rating 
decision, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The competent clinical evidence of record is in equipoise as to 
whether the Veteran's tinnitus, initially demonstrated decades 
after active service, is etiologically related to active service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In March 2006, the Court issued its decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court in Dingess/Hartman held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and/or an effective date will be assigned if 
service connection is awarded.

In correspondence dated in December 2006, VA informed the 
appellant of what evidence was required to substantiate his claim 
for service connection for tinnitus, and of his and VA's 
respective duties for obtaining evidence.  The correspondence 
also notified him that a disability rating and effective date 
would be assigned, in the event of award of the benefit sought, 
as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 
U.S.C.A. § 5103 required that VCAA notice be provided prior to an 
initial unfavorable AOJ decision.  Because VCAA notice in this 
case was completed prior to the initial AOJ adjudication denying 
the claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  The 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.

The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds that the VCAA notice 
requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the 
Veteran's service treatment records, VA medical records, and the 
Veteran's statements in support of his claim.  The Board has 
carefully reviewed the statements and concludes that there has 
been no identification of further available evidence not already 
of record.  

VA treatment reports already of record do not show complaints, 
symptoms, findings or diagnoses of tinnitus.  The Board also 
notes that the Veteran and his representative have not stated 
that there exist any outstanding VA treatment records that 
pertain to his tinnitus, although they have identified other 
outstanding medical records that pertain to a different claim.  
Thus, the Board finds that additional development is not required 
for the Veteran's tinnitus claim.  

The Board also notes that the Veteran's service treatment records 
do not include a separation report of medical history or 
separation report of medical examination.  The Veteran and his 
representative have not asserted that such documents exist.  
Thus, the Board finds that additional development is not required 
for the Veteran's tinnitus claim.  

The appellant was afforded a VA medical examination for tinnitus 
in March 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examination obtained in this case is more than adequate, 
as it is predicated on a reading of the Veteran's claims file and 
medical records.  It considers all of the pertinent evidence of 
record, to include current examination results, post-service VA 
treatment records, and the statements of the Veteran.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
this issue on has been met.  38 C.F.R. § 3.159(c) (4); Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all 
of the evidence in the claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including tinnitus (as an organic 
disease of the nervous system), may be presumed to have been 
incurred during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Veteran asserts that he now has tinnitus as a result of 
active duty noise exposure while training with M16 rifles.  He 
denies post-service noise exposure. 

Based on a thorough review of the record, the Board finds that 
the competent clinical evidence of record is in equipoise as to 
whether tinnitus was incurred in service.

The Veteran's service treatment records are negative for 
complaints, symptoms, findings or diagnoses related to tinnitus.  
They do not include a separation report of medical history or a 
separation report of medical examination.  

There is no competent medical evidence of pertinent complaints, 
symptoms, findings or diagnoses of tinnitus within one year of 
the Veteran's separation from service.  Thus, presumptive service 
connection is not warranted.

The post-service evidence is negative for complaints, symptoms, 
findings or diagnoses of tinnitus for more than a decade after 
the Veteran's active duty.  A significant lapse in time between 
service and post-service medical treatment may be considered as 
part of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The September 2008 VA examination report provides that the 
examiner reviewed the Veteran's claims file and notes that no 
audiological information was found.  It sets forth the relevant 
inservice and post service audiological history.  The Veteran's 
reported military noise exposure was basic training - M16 gunfire 
without hearing protection.  He denied civilian noise exposure.  
He reported daily "ringing in both ears" since 1991.  

The report provides the results of audiological testing.  The 
final diagnosis was normal hearing with complaint of tinnitus.  
The examiner noted that tinnitus was less likely as not (less 
than 50/50 probability) caused by or a result of military noise 
exposure.  The examiner further stated as rationale for the 
opinion that "[a]lthough tinnitus is within the realm of 
possibility following noise exposure from basic training, the 
likelihood is less than 50/50 probability that this noise 
exposure alone resulted in permanent daily tinnitus" (emphasis 
added).  

The Board finds that this VA medical opinion is highly probative 
evidence.  The opinion is based on a review of the entire claims 
file, the Veteran's own complaints and history, and the Veteran's 
military and post-military medical and noise exposure history.  
This fact is particularly important, in the Board's judgment, as 
the references make for a more convincing rationale.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a medical 
opinion include the thoroughness and detail of the opinion.); 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as 
to a nexus may decline in probative value where the physician 
fails to discuss relevant medical history).

The Veteran's assertion of exposure to acoustic trauma in 
service, including during basic training from the firing of M16 
gunfire without protection, is consistent with the circumstances 
of his military service.  38 U.S.C.A. § 1154(a) (West 2002).  As 
such, the Board finds that he is credible in this regard.  The 
Board also notes that the Veteran is competent to report having 
been exposed to excessive noise in service.  The Veteran is 
competent to provide testimony and statements concerning factual 
matters of which he has firsthand knowledge (i.e., experiencing 
or observing noise exposure and tinnitus during or after 
service).  Barr, supra; Washington v. Nicholson, 19 Vet. App. 362 
(2005).  Further, under certain circumstances, lay statements may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In 
view of the foregoing, the Board finds that the Veteran was 
exposed to acoustic trauma in service.  

As noted above, the record establishes that the Veteran was 
exposed to acoustic trauma in service.  The September 2008 VA 
examination report establishes the current presence of tinnitus.  
While the September 2008 VA examiner initially provided a 
negative opinion as to a nexus to service, the rationale set 
forth for the opinion explained that the "less than 50/50 
probability" opinion was based on a finding as to whether the 
Veteran's military noise exposure alone resulted in tinnitus.  
This is not the standard for consideration under the law for a 
grant of service connection for tinnitus.  The fact that acoustic 
trauma in service contributed to the development of current 
tinnitus is sufficient to establish service connection.  38 
C.F.R. § 3.303(d).  The September 2008 VA examiner's stated 
rationale may be reasonably construed as establishing that the 
Veteran's military noise exposure contributed to his current 
tinnitus.  As such, the Board finds that the competent clinical 
evidence of record is in equipoise as to whether tinnitus was 
incurred in service.  With resolution of doubt in the Veteran's 
favor, the Board finds that the evidence of record is sufficient 
to establish service connection for tinnitus.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Further, there is 
no competent medical opinion to the contrary of this VA medical 
opinion.  


ORDER

Service connection for tinnitus is granted.

	(CONTINUED ON NEXT PAGE)

REMAND

In his February 2007 claim for an earlier effective date for the 
award of a 20 percent evaluation for the service-connected back 
disability, the Veteran asserts that there was CUE in the 
September 27, 1996 rating decision that assigned a 10 percent 
evaluation for his lumbar disc disease with history of scoliosis.  
The Veteran contends that the VA rating criteria state that any 
disability of the spine that is coupled with scoliosis should be 
granted a 20 percent evaluation.  Additionally, however, a 
December 2007 notice of disagreement, a December 2008 VA Form 9, 
and a May 2010 VA Form 646 raise the issue of entitlement to an 
effective date prior to December 20, 2006, for the assignment of 
a 20 percent evaluation for lumbar disc disease with a history of 
scoliosis, also on a basis other than CUE in the September 
1996, rating decision.  

Thus, the issue of entitlement to an effective date prior to 
December 20, 2006, for a 20 percent evaluation for lumbar disc 
disease with a history of scoliosis, on a basis other than CUE 
in a September 1996 rating decision, has been raised by the 
record, but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Such issue is inextricably intertwined with 
the issue on appeal of entitlement to an effective date prior to 
December 20, 2006, for a 20 percent evaluation for lumbar disc 
disease with a history of scoliosis, on the basis of CUE in a 
September 1996 rating decision.  Therefore, the AOJ must 
adjudicate entitlement to an effective date prior to December 20, 
2006, for a 20 percent evaluation for lumbar disc disease with a 
history of scoliosis, on a basis other than CUE in a 
September 1996 rating decision prior to appellate 
consideration of the appeal.  

A preliminary review of the record indicates that the issues of 
entitlement to service connection for pes planus, an increased 
evaluation for lumbar disc disease with history of scoliosis, and 
a compensable evaluation for hemorrhoids require additional 
development.



The Board first observes that the Veteran's February 1991 
entrance medical examination reflects that he had severe 
asymmetrical pes planus.  Service treatment records note pes 
planus in December 1995.  There is no separation report of 
medical history or separation report of medical examination.  
Again, the Veteran and his representative have not asserted that 
such documents exist.  

A November 2007 VA outpatient podiatric treatment report provides 
that the Veteran had a medial longitudinal arch during non-weight 
bearing that collapsed completely during weight bearing.  The 
Veteran has implicitly testified that he has had pes planus ever 
since active duty, and is competent to do so.  As a general 
matter, lay statements are considered to be competent evidence 
when describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Further, lay 
testimony is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

Since the evidence raises the possibility that the Veteran's 
active duty aggravated preexisting pes planus, the Board finds 
that a remand of this claim is necessary in order for the RO to 
obtain a VA medical opinion that addresses the issue of 
aggravation in this case.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Board also observes that in the May 2010 VA Form 646, the 
Veteran's representative specifically stated that the Veteran 
believed that his lumbar back symptoms had gotten worse and had 
surpassed the 20 percent evaluation.  The Veteran's most recent 
VA examination was conducted in January 2008, nearly three years 
ago.  The VA outpatient treatment reports in the record, which 
are dated no later than October 28, 2008, reflect that the 
Veteran continued to complain of low back pain after the January 
2008 VA examination.  

The Court has held that when a veteran claims that a disability 
is worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board 
finds that the Veteran is entitled to an additional VA 
examination to address the current severity of his service-
connected lumbar disc disease with history of scoliosis.  As the 
Veteran's treatment of the low back continued after the January 
2008 VA examination, all outstanding subsequent VA treatment 
reports should also be obtained.   

As a last matter, the Board observes that in the May 2010 VA Form 
646, the Veteran's representative specifically stated that the 
Veteran was seen in the emergency room at Wesley Medical Center 
for hemorrhoids.  The medical records from Wesley Medical Center 
that are already in the claims file make no reference to this 
treatment.  Thus, it appears that additional treatment records 
from Wesley Medical Center exist that must be obtained and 
associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all VA treatment reports dated after 
October 28, 2008, including those from the 
Topeka or Wichita VA Medical Centers, that 
are not already of record.

2.  After obtaining any necessary 
authorization, obtain from Wesley Medical 
Center all emergency room treatment 
records pertaining to the Veteran's 
hemorrhoids.  

3.  Following completion of the above, 
schedule the Veteran for an examination by 
an appropriate VA examiner to determine 
the nature and current level of severity 
of the Veteran's service-connected lumbar 
disc disease with history of scoliosis.  
The claims file must be made available to 
the examiner.  The examination should 
comply with AMIE protocols for the 
appropriate examination.  A complete 
rationale for all opinions expressed must 
be provided.  

4.  Schedule the Veteran for an examination 
by an appropriate VA examiner to determine 
the nature, extent and etiology of any pes 
planus disability that may be present.  The 
claims file must be made available to the 
examiner.

Following a review of the relevant medical 
evidence in the claims file, the inservice 
and post-service medical history (including 
that set forth above), and the results of 
the clinical evaluation, the examiner is 
asked to opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that the Veteran's active duty 
aggravated his pes planus.  The examiner is 
requested to provide a rationale for any 
opinion expressed.  

5.  Then, readjudicate the Veteran's 
claims of entitlement to service 
connection for pes planus, entitlement to 
an increased rating for service-connected 
low back disability, and entitlement to a 
compensable evaluation for hemorrhoids.  
If any benefit sought on appeal remains 
denied, the Veteran should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review.

6.  Issue VCAA notice as to the issue of 
entitlement to an effective date prior to 
December 20, 2006, for a 20 percent 
evaluation for lumbar disc disease with a 
history of scoliosis, on a basis other 
than CUE in a September 1996 rating 
decision.  

7.  After affording the appropriate period 
to respond to the VCAA notice, adjudicate 
the issue of entitlement to an effective 
date prior to December 20, 2006, for a 20 
percent evaluation for lumbar disc disease 
with a history of scoliosis, on a basis 
other than CUE in a September 1996 
rating decision.  If the benefit sought 
is not granted, the Veteran should be 
provided a supplemental statement of the 
case and afforded an opportunity to 
respond.  The issue entitlement to an 
effective date prior to December 20, 2006, 
for a 20 percent evaluation for lumbar 
disc disease with a history of scoliosis, 
to include other than, and on a basis 
of, CUE in a September 1996 rating 
decision should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


